Citation Nr: 0511804	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1948 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin, which denied a claim of 
service connection for a chronic back disorder.  Thereafter, 
jurisdiction over the  veteran's claims folder was 
transferred to the RO in Chicago, Illinois.

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in January 2005.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The claim on appeal must be afforded expeditious treatment by 
the Veterans Benefits Administration (VBA) AMC.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Board regrets the necessity of a Board remand.  However, 
in this particular case instantly on appeal, compliance with 
the duty to assist provisions of VCAA is not shown.  Although 
adequate notice of VCAA was issued in June 2003, additional 
pertinent evidence, including VA treatment records dated 
through October 2004, was received after the last 
adjudication of the matter in a September 2003 supplemental 
statement of the case (SSOC), without a waiver of office of 
original jurisdiction adjudication.  The Board notes that 
pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the agency of original 
jurisdiction (the VA RO), unless this procedural right is 
waived by the veteran or his representative.  No waiver has 
been received in this case.  

To be clear, when the agency of original jurisdiction (VA RO) 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in the 
statement of the case (SOC) or a prior SSOC, it must prepare 
another SSOC reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2004).  The Board does not have authority to 
issue a SSOC.  Therefore, the instant case on appeal must be 
remanded so that VA treatment records, dated through October 
2004, might be reviewed by the RO.  38 C.F.R. § 19.9.  

Accordingly, the case is remanded to the VBA for further 
action as follows:

After undertaking any additional 
evidentiary and/or procedural development 
deemed by it to be appropriate, VBA 
should re-adjudicate the issue of 
entitlement to service connection for a 
chronic back disorder, taking into 
consideration the evidence that has been 
added to the record since its last 
adjudication.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC and be 
given the opportunity to respond.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	John Z. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


